[Cite as State v. Norris, 2014-Ohio-3590.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100640



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                         EVAN NORRIS
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-570638-A

        BEFORE: Boyle, A.J., Rocco, J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED: August 21, 2014
ATTORNEY FOR APPELLANT

Susan J. Moran
55 Public Square
Suite 1616
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Brian M. McDonough
        Maxwell Martin
Assistant County Prosecutors
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, A.J.:

      {¶1} Defendant-appellant, Evan Norris, appeals his sentence.          He raises two

assignments of error for our review:

      1. The trial court erred in finding that the record clearly and convincingly
      supported the imposition of consecutive sentences.

      2. The trial court erred in failing to properly consider the felony sentencing
      guideline.

      {¶2} Finding no merit to his appeal, we affirm.

                                   Procedural History

      {¶3} In February 2013, Norris was indicted on 12 counts of rape involving three

children under the age of 13 years old in violation of R.C. 2907.02(A)(1)(b), with a

furthermore clause that he purposely compelled the victim to submit by force or threat of

force attached to each count, as well as a sexually violent predator specification attached

to each count.   The indictment alleged that the offenses occurred between June 2002 and

December 2006.

      {¶4} In October 2013, Norris pleaded guilty to six counts of rape, with each

count amended to delete the furthermore clause and the specification.        Norris further

agreed that the six counts of rape were not allied offenses of similar import.         The

remaining counts were nolled.

       {¶5} The trial court sentenced Norris to 30 years in prison — five years on each

count to be served consecutive to each other.   The trial court further notified Norris that
he would be subject to five years of postrelease control upon his release from prison, and

that he would be classified as a Tier III sex offender.       It is from this judgment that

Norris appeals.

                                    Standard of Review

       {¶6} R.C. 2953.08(G)(2) provides that our review of felony sentences is not an

abuse of discretion.   An appellate court must “review the record, including the findings

underlying the sentence or modification given by the sentencing court.” Id. If an

appellate court clearly and convincingly finds either that (1) “the record does not support

the sentencing court’s findings under [R.C. 2929.14(C)(4)]” or (2) “the sentence is

otherwise contrary to law,” then “the appellate court may increase, reduce, or otherwise

modify a sentence * * * or may vacate the sentence and remand the matter to the

sentencing court for resentencing.” Id.

                                  Consecutive Sentences

       {¶7} In his first assignment of error, Norris argues that although the court made a

finding under R.C. 2929.14(C)(4)(b) — one of the three findings that it was required to

make before imposing consecutive sentences — the record does not “clearly and

convincingly” support the trial court’s finding under this subsection.          Specifically,

Norris maintains that the state failed to present any evidence “to substantiate the assertion

that the harm was so great or unusual in this case.”   We disagree.

       {¶8} R.C. 2929.14(C)(4)(b) provides that

       [a]t least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
         multiple offenses so committed was so great or unusual that no single
         prison term * * * adequately reflects the seriousness of the offender’s
         conduct.

         {¶9} According to the record in this case, the trial court knew that Norris raped

two young boys and one young girl over a period of four years. A police summary of

Norris’s statement is in the record (attached to the state’s response to Norris’s discovery

request), where Norris admitted to forcing these three young children to perform sexual

acts on him and admitting that he performed sexual acts on them over a period of many

years.    Further, the trial court had before it a sanity evaluation, where Norris reported in

detail what he did sexually to these children, beginning when they were very young and

continuing for several years.

         {¶10} The state pointed out for the record that the two young boy victims were

seven years old when the abuse began and eleven years old when it stopped; one boy was

Norris’s nephew and one was a family friend. The young female victim, who was

Norris’s niece, was under eight years old when the offenses occurred (according to the

indictment, she was born in December 1998 and the offenses occurred between June 2002

and December 2006).       The state asserted that the damage that had been done to these

young people was “incalculable.”

         {¶11} When sentencing Norris, the trial court noted the victims’ ages over the

four-year period when the abuse occurred.           In finding that R.C. 2929.14(C)(4)(b)

applied, the court noted that these “three young lives [were] traumatized as a result of this

defendant’s conduct.”
       {¶12} After review, we cannot say that the record does not clearly and

convincingly support the trial court’s finding under R.C. 2929.14(C)(4)(b).

       {¶13} The cases cited by Norris simply do not support his arguments here. Just

because victims or victims’ representatives sometimes place statements on the record at a

defendant’s sentencing hearing — regarding how much harm they or the victim suffered

— does not mean that they have to.

       {¶14} Accordingly, Norris’s first assignment of error is overruled.

                                R.C. 2929.11 and 2929.12

       {¶15} In his second assignment of error, Norris argues that the trial court failed to

appropriately assess the seriousness and recidivism factors necessary for the purposes and

principles of sentencing.

       {¶16} The court’s only other guide in this case was the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the seriousness and recidivism factors set

forth in R.C. 2929.12. R.C. 2929.11(A) provides that

       The overriding purposes of felony sentencing are to protect the public from
       future crime by the offender and others and to punish the offender using the
       minimum sanctions that the court determines accomplish those purposes
       without imposing an unnecessary burden on state or local government
       resources.

       {¶17} Under R.C. 2929.12(A), trial courts must consider a nonexhaustive list of

factors set forth in R.C. 2929.12(B), (C), (D), and (E), including the seriousness of the

defendant’s conduct, the likelihood of recidivism, and “any other factors that are relevant

to achieving those purposes and principles of sentencing.”
       {¶18} There is still no “mandate,” however, for the sentencing court to engage in

any factual findings under R.C. 2929.11 or 2929.12. State v. Jones, 12th Dist. Butler

No. CA2012-03-049, 2013-Ohio-150, ¶ 49, citing State v. Rose, 12th Dist. Butler No.

CA2011-11-214, 2012-Ohio-5607, ¶ 78. Instead, the “trial court still has the discretion

to determine whether the sentence satisfies the overriding purpose of Ohio’s sentencing

structure.” Jones at ¶ 49.    Further, this court “can presume from a silent record that the

trial court considered the appropriate factors unless the defendant affirmatively shows

that the court has failed to do so.”   State v. Bohannon, 1st Dist. Hamilton No. C-130014,

2013-Ohio-5101, ¶ 7; State v. Parsons, 3d Dist. Auglaize No. 2-10-27, 2011-Ohio-168, ¶

15.

       {¶19} After review, we find that although not required, the trial judge specifically

stated on the record its consideration of the purposes and principles of felony sentencing

set forth in R.C. 2929.11, as well as the seriousness and recidivism factors set forth in

R.C. 2929.12.

       {¶20} After noting the age of the victims when the offenses occurred, the trial

court stated:

       Having those facts on the record and apply them to the factors under [R.C.]
       2929.12(B), certainly the court can conclude and does conclude that the
       injury to these young victims is exacerbated by their very youth, being very
       young children at the time the defendant committed these acts upon them.
       There was no doubt that these three different victims suffered psychological
       harm as a result of the actions of the defendant; again noting, too, that the
       defendant’s relationship with each of these victims facilitated the offenses
       committed upon them because again respectively these victims were a
       young family friend, nephew, and niece of the defendant so those factors
       certainly demonstrate to this court that the offender’s conduct is more
       serious.

       {¶21} The trial court then considered whether any factors applied that would make

Norris’s conduct less serious, i.e., the factors under R.C. 2929.12(C), and found that there

were no factors applicable under this section.

       {¶22} The court then considered the recidivism factors under R.C. 2929.12(D) and

(E).   The court stated:

       [A]s [defense counsel] pointed out, the history of any criminal convictions
       are associated with drugs and don’t involve any kind of offense of violence.
        But again looking at the seriousness of the offenses, certainly in this
       court’s mind that outweighs any lack of prior incidents or felonies
       associated with this kind of conduct. I do believe that the defendant has
       shown remorse to the extent that he acknowledged from the beginning what
       had occurred, so that may work to indicate that he is in fact sorry, but that
       doesn’t help the three — not one victim, not two victims, but three victims
       that are having to deal now with the — with what has been done to them by
       this defendant.

       {¶23} Accordingly, we find that the trial court properly considered the factors set

forth in R.C. 2929.11 and 2929.12 when sentencing Norris.

       {¶24} Norris’s second assignment of error is overruled.

       {¶25} Judgment affirmed.

       It is ordered that appellee recover from appellant the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.     Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, ADMINISTRATIVE JUDGE

KENNETH A. ROCCO, J., and
EILEEN A. GALLAGHER, J., CONCUR